Citation Nr: 1309069	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  08-21 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts



THE ISSUE

Entitlement to service connection for the claimed residuals of a lumbar spine injury.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter




ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 3, 1981, to October 14, 1981.  He served with the Army National Guard from April 29, 1981, to May 17, 1991.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2007 by the RO.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge in April 2011.  A transcript of the hearing is associated with the claims file.

In May 2011, the Board remanded the claim to the RO for further development of the record to include scheduling the Veteran for a VA examination.

In October 2012, the Board sought an opinion from a Veterans Health Administration (VHA) medical expert.  

The Veteran and his representative were furnished a copy of the opinion in November 2012 with an additional 60 day period to provide further evidence or argument.  The case is now ready for appellate review.




FINDINGS OF FACT

1.  The Veteran is shown to have injured his back during a period of active duty for training (ACDUTRA) in November 1987.

2.  The currently demonstrated a lumbar spine disability manifested by a disc herniation at L5-S1 is shown as likely as not to be the direct result of the of documented incident of injury that the Veteran sustained while performing ACDUTRA in November 1987.



CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by the residual lumbar spine injury manifested by disc herniation at L5-S1 is due to an injury that was incurred in a period of ACDUTRA.  38 U.S.C.A. §§ 101(24), 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.1(m), 3.102, 3.303, 3.304 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

To the extent that the action taken below is favorable to the Veteran, further discussion of VCAA is not required at this time.


Law and Regulation

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2012).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d) (2012); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The term "active military, naval, or air service" includes active duty, and "any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2012); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or injury incurred or aggravated by inactive duty training.  38 U.S.C.A. §§ 101(24), 106, 1110 (West 2002 & Supp. 2012).  Under 38 U.S.C.A. § 101(22) (a) and (c) ACDUTRA means, in pertinent part, full-time duty in the Armed Forces performed by Reserves for training and full-time duty as members of the Army National Guard or Air National Guard of any State.

A service connection claim based on a period of ACDUTRA must be based on a showing that a disease or injury was incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24).  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service" and the claimant would not achieve veteran status for purposes of that claim.  See 38 U.S.C.A. § 101(2)-(24); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 


Merits of the Claim

The Veteran in this case seeks service connection for claimed residuals of a lumbar spine injury.  He asserts that his current low back disability is the result of an injury sustained during a period of annual field training on November 16, 1987 while he was riding on the floor in a two and a half ton truck that went over a bump.  

The service treatment records from the Veteran's Army National Guard service include a November 1987 individual sick slip.  The diagnosis was that of low back strain.  The medical officer found that the injury occurred in the line of duty.  

The provisions of 38 C.F.R. § 3.1(m) indicate, in part, that in line of duty means an injury or disease incurred or aggravated during a period of active military, naval, or air service.  As such, the Board finds that an in-service injury has been demonstrated during a period of ACDUTRA service.

After service, the private treatment records show that the Veteran was seen in September 1990 for low back pain.  In February 1991, in connection with a Fitness for Duty Examination, it was noted that the Veteran was receiving "work compensation" due to a "herniated lumbar disc."  A March 1991 CT scan of the lumbar spine showed findings of a broad-based central and left sided disc herniation of the L5-S1.    

In January 1994, the Veteran sought treatment for back pain from a nurse practitioner who noted that a June 1993 MRI showed evidence of a laminectomy with no evidence of disc herniation at the L4, L5, or L5-S1.  The history provided during private medical treatment indicated that he had additional back surgery in either 1996 or 1997.  

The Veteran sought private medical treatment again in February 1996 after falling on ice.  He was diagnosed with back pain secondary to a fall.

A February 1997 private physician record shows that the Veteran reported having back problems beginning in January 1997 after he moved a copy machine.  

In April 1997, the Veteran sought follow-up treatment after undergoing microsurgery for ruptured disc of the L4-5.  This was noted to be the third low back surgery.

In a May 2007 VA examination, the Veteran was diagnosed with intervertebral disc syndrome with degenerative arthritis changes.  The examiner did not provide a nexus opinion.

In October 2011, the Veteran was afforded a VA examination that showed a diagnosis of degeneration of lumbar or lumbosacral intervertebral disc and osteoarthrosis involving the spine.  The VA examiner duly recorded the Veteran's history of having had related symptoms since service, but provided a negative opinion based solely on the lack of treatment being documented in the service treatment records and private medical records without addressing the Veteran's lay assertions.  

In October 2012, the Board requested that an expert medical opinion be provided by VHA.  

The Board received the opinion in November 2012.  In this opinion, the VHA medical expert opined that the L5-S1 disc herniation that required microdiscectomy in 1991 was most likely the result of the injury the Veteran experienced in service.   

The VHA medical expert noted the Veteran's history of post-service back pain and a re-herniation in January 1997 after he moved a copier.  The VHA medical expert stated that the L4-5 disc herniation and the re-herniation in January 1997 are not likely related to the Veteran's period of service as a March 1991 CT only showed a disc bulge and not a herniation, and the L4-5 disc herniation was not detected until March 1992.  He also noted the Veteran's left foot drop was most likely due to the L4-5 disc herniation, and therefore, not service related.

There are primarily two medical opinions addressing whether a relationship exists between the Veteran's November 1987 injury and his current disability.  It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same.  Evans v. West, 12 Vet. App. 22, 30 (1998).  In so doing, the Board may accept one medical opinion and reject others.  Id. 

Under the "benefit-of-the- doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993).  

The opinion of the October 2011 VA examiner weighs against a determination of service connection, as he opined that it is less likely than not that the Veteran's current condition was incurred in or caused by the claimed in-service injury based on a lack of documented treatment.

The November 2012 VHA opinion is probative that is in favor of the Veteran's claim.  The VHA medical expert referenced the Veteran's March 1991 lumbar myelogram and CT that showed a left-sided disc herniation at the L5-S1 in support of his opinion.

Additionally, the Board finds the Veteran's written statements and testimony of pain during service and continued pain after service to be credible.  

Although there is a gap in treatment records, as noted by the October 2011 VA examiner, and there is a showing that the Veteran sustained injury to his back after service, there is nothing in the record that specifically contradicts the Veteran's reports of continued pain.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  

Thus, in reviewing the entire record, the Board finds the evidence to be in relative equipoise in showing that the Veteran suffers from a residual lumbar spine injury manifested by a L5-S1 disc herniation as likely as not is due to incident of trauma sustained during his period of ACDUTRA.

In resolving all reasonable doubt in the Veteran's favor, service connection for this lumbar spine disability is warranted.



ORDER

Service connection for residual lumbar spine injury manifested disc herniation at L5-S1 is granted.



____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


